11-1655-ag
         Qiu v. Holder
                                                                                       BIA
                                                                                    Page, IJ
                                                                               A098 895 565
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of March, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                REENA RAGGI,
11                     Circuit Judges.
12       _____________________________________
13
14       XIANG YONG QIU,
15                Petitioner,
16                                                              11-1655-ag
17                       v.                                     NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Jan Potemkin, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Francis W. Fraser, Senior
28                                     Litigation Counsel; Marion E.
29                                     Guyton, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Xiang Yong Qiu, a native and citizen of

 6   China, seeks review of a March 29, 2011, decision of the BIA

 7   affirming the February 19, 2009, decision of Immigration

 8   Judge (“IJ”) Alan L. Page denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”). In re Xiang Yong Qiu,

11   No. A098 895 565 (B.I.A. Mar. 29, 2011), aff’g    No. A098 895

12   565 (Immig. Ct. N.Y. City Feb. 19, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       Qiu contends that he established past persecution and a

22   well-founded fear of future persecution on account of his

23   resistance to China’s family planning policy.    As the agency

                                     2
 1   noted, Qiu was not eligible for asylum based on the forced

 2   sterilization of his wife.     See Shi Liang Lin v. U.S. Dep’t

 3   of Justice, 494 F.3d 296, 309 (2d Cir. 2007) (en banc).

 4   Substantial evidence also supports its conclusion that Qiu

 5   did not establish that the harm he personally suffered or

 6   will suffer rises to the level of persecution.1

 7       Qiu testified that after the birth of his first child

 8   he and his wife were fined 15,000 renminbi, of which he paid

 9   3,000, and that he feared he would be harmed by officials if

10   he did not pay the rest of the fine.     The agency reasonably

11   concluded that this fine did not constitute economic

12   persecution because it was not enforced against Qiu.        See Xu

13   Ling Chen v. Gonzales, 489 F.3d 861, 863 (7th Cir. 2007)

14   (noting that a fine which is not enforced might not

15   constitute persecution).     While the country conditions

16   evidence indicates that in some instances individuals have

17   been detained for failure to comply with such fines, the

18   agency reasonably concluded that Qiu did not have a well-

19   founded fear that he would be so punished because officials



           1
             Because we find no error in the agency’s conclusion
       that Qiu did not establish past persecution or a well-
       founded fear of future persecution, we do not address its
       conclusion that he did not demonstrate other resistance
       to the family planning policy.
                                     3
 1   never enforced the fine against him during the years he

 2   lived in China and had not punished his wife for failure to

 3   pay the fine.   See   Melgar de Torres v. Reno, 191 F.3d 307,

 4   313 (2d Cir. 1999) (finding that where asylum applicant’s

 5   family continued to live safely in applicant’s native

 6   country, claim of well-founded fear was diminished).

 7       Moreover, the BIA reasonably concluded that Qiu did not

 8   establish that the fine was such a severe burden that it

 9   rose to the level of persecution as he did not present the

10   agency with any evidence regarding his income or net worth

11   in China.   See Guan Shan Liao v. U.S. Dep’t of Justice, 293

12   F.3d 61, 70 (2d Cir. 2002).     While a State Department report

13   describes the typical income of rural workers in Lianjiang

14   county, the agency was not required to infer from that

15   general report the impact the fine would have on Qiu’s

16   personal economic situation.     See Siewe v. Gonzales, 480

17   F.3d 160, 167 (2d Cir. 2007).

18       Considering the impact of the fines imposed on Qiu

19   cumulatively with the emotional loss he suffered as a result

20   of his wife’s forced sterilization, we find no error in the

21   agency’s conclusion that he did not establish past

22   persecution or a well-founded fear of future persecution.

23   See Manzur v. DHS, 494 F.3d 281, 290 (2d Cir. 2007)

                                     4
 1   (providing that in determining whether harms constitute

 2   persecution they should be considered cumulatively); Shi

 3   Liang Lin, 494 F.3d at 309 (noting that “an individual whose

 4   spouse undergoes . . . involuntary sterilization may suffer

 5   a profound emotional loss”).    Accordingly, the agency did

 6   not err in denying Qiu’s applications for asylum and

 7   withholding of removal.   See Ramsameachire v. Ashcroft, 357

 8   F.3d 169, 178 (2d Cir. 2004).       Qiu does not challenge the

 9   denial of CAT relief.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.       Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk




                                     5